(254) 933-5160
P.O. Box 480
                                                                                             Fax (254) 933-5176
Belton, Texas 76513
                                                                                 email: shelley.coston@co.bell.tx.us



                                            Shelley Coston
                                               Bell County Clerk


          August 26, 2015


          Court of Appeals
          3rd District of Texas
          P.O. Box 12547
          Austin, Texas 78711-2547

          RE: Court of Appeals Number: 03-15-00440-CV
              Trial Court Case Number: 74,283


          Style: Raymond Cox, Jr.;Tamesa Cox; and /or all occupants of 2208 Bellmont, Texas
                 76504

          Dear Sir:

          Please take note a request for Designation of Clerk's Records was send to Mr. Michael
          Brinkley on July 22, 2015 and I never got any request to prepare a records.
          Today August 26, 2015 Mr. Brinkley called our Office asking how much it would cost to
          prepare a Clerk's Record and I responded no request has been made as of today.
          Mr. Brinkley stated he will make his request today byE-filing.

          If you have any other questions, please feel free to contact me.


                                                        Sincerely yours;

                                                        SHELLEY COSTON
                                                        County Clerk
                                                        Bell County, Texas


                                                        Bylltk~
                                                              puty Clerk

          CC: Ms. Olga S. Panchenko                                    Mr. Michael Brinkley
              Attorney at Law                                          Attorney at Law
              550 Westcott, Suite 560                                  P.O. Box 820711
              Houston, Texas 77707                                     Fort Worth, Texas 76182